 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   MICHAEL ALLEN RISENHOOVER,                        Case No. 1:18-cv-00486-EPG-HC

 9                  Petitioner,                        ORDER DENYING PETITIONER’S
                                                       MOTION TO DENY RESPONDENT’S
10           v.                                        ENLARGEMENT OF TIME AND
                                                       DECLARATION OF OPPOSITION TO ANY
11   WARDEN,                                           FURTHER ENLARGEMENT OF TIME

12                  Respondent.                        (ECF No. 26)

13

14          On September 17, 2018, the Court received the instant motion to deny Respondent’s

15 September 10, 2018 motion for extension of time and to deny any further delay. (ECF No. 26).

16 The Court reviews any party’s request for an extension of time when the request is made and in

17 light of the particular circumstances of the case. Here, the Court has already granted

18 Respondent’s September 10, 2018 motion for an extension of time. (ECF No. 25). Additionally,

19 given that Respondent has filed a response to Petitioner’s supplemental brief, there are no
20 pending deadlines and this matter has been deemed submitted.

21          Accordingly, Petitioner’s motion (ECF No. 26) is DENIED as moot.

22
     IT IS SO ORDERED.
23

24      Dated:    October 11, 2018                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
